Citation Nr: 0210882	
Decision Date: 08/29/02    Archive Date: 09/05/02

DOCKET NO.  98-08 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a dental disorder.

2.  Entitlement to a rating in excess of 10 percent for 
dermatophytosis of the feet and hands.

3.  Entitlement to a rating in excess of 10 percent for 
spondylolysis of left L5 with degenerative disc disease, L4-5 
and L5-S1.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  This case was previously before the 
Board in July 1999.  At that time, the Board remanded this 
claim to the RO for additional development.  The case has 
been returned to the Board and is ready for further review.


FINDINGS OF FACT

1.  There is no medical evidence demonstrating that the 
veteran sustained a loss of teeth due to the loss of 
substance of the body or the maxilla or of the mandible as a 
result of dental trauma during active service.

2.  The veteran's dermatophytosis of the feet and hands is 
not manifested by exfoliation, exudation, itching, or 
crusting; the scars have been described as being non-
disfiguring.

3.  The veteran's service connected low back disability is 
manifested by normal flexion and minimal loss of function due 
to back pain.

CONCLUSIONS OF LAW

1.  A dental disorder was not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 4.150 (2001).

2.  The criteria for a rating in excess of 10 percent for 
dermatophytosis of the feet and hands are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806 and 
7813 (2001).

3.  The criteria for a rating in excess of 10 percent for 
spondylolysis of left L5 with degenerative disc disease, L4-5 
and L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001), 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5010, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to service 
connection and increased rating claims, informed him of the 
reasons for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  Further, the Board notes that the 
claims file contains relevant service and VA medical records, 
including VA examinations that provided an opinion of 
etiology and assessed the severity of his service-connected 
disabilities on appeal.  The veteran has not referenced any 
unobtained evidence that might aid his claims or that might 
be pertinent to the bases of the denial of his claims.  As 
such, the Board thus finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary.  See 38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.159).

I.  Service Connection For A Dental Disorder.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.

VA regulations provide a compensable rating for loss of teeth 
due to the loss of substance of the body or the maxilla or of 
the mandible when there is no loss of continuity, when the 
loss of masticatory surface cannot be restored by suitable 
prosthesis, and with loss of all the upper anterior teeth 
missing, with all of the lower anterior teeth missing, or 
with loss of all the upper and lower teeth on one side.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  It is noted that 
the rating only applies to bone loss through trauma or 
disease such as osteomyelitis and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.

Service medical records reflect that in March 1966 teeth 
numbers 1, 2, 5, 7, 8, 9, 10, 12, and 16 were extracted.  The 
records also reflect a notation of a maxillary temporary 
overlay denture and an evaluation for a permanent appliance 
to be done in two to three months.

At a June 2001 VA dental examination, the examiner noted 
multiple decayed and missing teeth; moderate to severe 
periodontal disease was also noted.  The diagnosis was normal 
TMJ and severe class III malocclusion.  The examiner stated 
that the veteran's bone loss and lost teeth were not due to 
injury or trauma incurred in service.

Based upon the evidence of record, the Board finds no 
probative evidence demonstrating the veteran sustained a loss 
of teeth due to the loss of substance of the body or the 
maxilla or of the mandible as a result of dental trauma 
during active service.  While the Board does not doubt the 
sincerity of the veteran's statements and February 1999 Board 
hearing testimony regarding his dental claim, the veteran is 
not competent to offer evidence which requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A physician reviewed the claims file and determined that the 
veteran's bone loss and lost teeth were not due to injury or 
trauma incurred in service.  The Board also notes that dental 
treatment of teeth (even extractions) during service does not 
constitute dental trauma.  See VAOPGCPREC 5-97.  Accordingly, 
the preponderance of the evidence is against a finding that a 
dental disorder is related to the veteran's military service.

II.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Dermatophytosis

The veteran was granted service connection for 
dermatophytosis of the feet and hands in November 1969 and 
was assigned a 10 percent rating that has remained in effect 
since that time.

Dermatophytosis is evaluated as eczema under the provisions 
of Diagnostic Code 7806.  A 30 percent rating is warranted 
for eczema with constant exudation or itching, extensive 
lesions, or marked disfigurement.  A 50 percent rating 
requires ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.

A March 1997 VA examination indicated that there was no rash 
or skin lesions.  A June 2001 VA (fee-basis) examiner noted 
ten atrophic scars on each hand, a healed blister on his 
right middle finger, and calluses on the palms.  There were 
four faint, lightly pigmented macules on the mid sole of the 
foot.  The tops of each foot showed a mild degree of atrophic 
scarring in 3 or 4 sites.  A few callosities were present on 
the ball of each foot.  There was no evidence of 
dermatophytosis or onychomycosis.

In order to warrant a rating in excess of 10 percent, the 
evidence must indicate that the disorder is manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement.  However, as reflected by the Match 1997 and 
June 2001 VA examinations, no such findings have been made in 
this case.  The June 2001 VA examiner specifically noted that 
there was no evidence of exfoliation, exudation, itching, or 
crusting.  The June 2001 VA examiner also noted that the 
veteran's scars were not disfiguring.  The Board finds, 
therefore, that the preponderance of the evidence is against 
a rating in excess of 10 percent for dermatophytosis of the 
feet and hands.

B.  Low Back

The veteran was granted service connection for 
spondylolisthesis, L5-S1, in January 1971 and was assigned a 
noncompensable evaluation.  In February 2002 the veteran's 
disability was increased to 10 percent disabling and was 
recharacterized as spondylolysis of left L5 with degenerative 
disc disease, L4-5 and L5-S1.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-rays is to be rated at 
degenerative arthritis, Diagnostic Code 5003.  Diagnostic 
Code 5003 provides that degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  Diagnostic Code 5292 contemplates limitation 
of motion of the lumbar spine.  Pursuant to Diagnostic Code 
5292, a 10 percent disability rating is warranted when 
limitation of motion is slight and 20 percent when it is 
moderate.

Diagnostic Code 5295, relating to lumbosacral strain, 
provides that a 10 percent disability rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is assigned where there is evidence 
of muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.

When intervertebral disc syndrome is shown to be moderate 
with recurring attacks, a 20 percent rating is assigned.  For 
mild intervertebral disc syndrome, a 10 percent rating is 
assigned.  Diagnostic Code 5293.

The Board finds that the evidence of record does not support 
a rating in excess of 10 percent for the veteran's low back 
disability.  As for Diagnostic Code 5292, the Board notes 
that the veteran had flexion to 95 degrees, described by the 
June 2001 VA examiner as normal.  As for Diagnostic codes 
5293 and 5295, there has been no demonstration of muscle 
spasm, and the June 2001 VA examiner has stated that clinical 
examination findings were "really quite minimal."  

In rating the veteran's low back disability, additional 
functional loss due to pain, fatigue, weakened movement and 
incoordination, including during flare-ups must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  There is no medical evidence, 
however, to show such symptoms, as the June 20001 VA examiner 
indicated that the veteran had "no pain to speak of except 
to mild palpation of his back."  Further, the June 2001 VA 
examiner also stated that the veteran had no weakened 
movement, fatigability, or incoordination.  In short, there 
is no pain or any other additional functional limitation so 
as to support a rating in excess of 10 percent under the 
rating schedule.

In reviewing the foregoing claims, the Board has been 
cognizant of the "benefit of the doubt" rule.  However, there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to permit more favorable 
determinations than set forth in this decision.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a dental disorder is denied.

A rating in excess of 10 percent for dermatophytosis of the 
feet and hands is denied.

A rating in excess of 10 percent for spondylolysis of left L5 
with degenerative disc disease, L4-5 and L5-S1, is denied.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

